[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:          October 22, 1999 Date of Application:       October 22, 1999 Date Application Filed:    November 12, 1999 Date of Decision:          November 26, 2001
Application for review of the sentenced imposed by the Superior Court, Judicial District of Fairfield.
Docket Number: CR98-138158
James Ruane, Defense Counsel for the Petitioner.
C. Robert Satti, Assistant State's Attorney, for the State.
Sentence Affirmed.
 BY THE DIVISION:
The petitioner seeks reduction of an effective sentence of 20 years suspended after a 15 year period of incarceration followed by five years of probation. The sentence was the result of pleas of guilty to two counts of Attempted Murder and two counts of Commission of a Class A Felony with a Firearm.
The incident that lead to these convictions occurred on April 6, 1998 in Bridgeport. The shooting involved two victims and was the culmination of a dispute that had continued for a good part of that day. One victim CT Page 16054 was shot in the hip and suffered liver damage, the second victim was shot in the head and received a broken jaw.
Given the seriousness of the offenses and the injuries to the victims, it is difficult to see how the sentence is not appropriate. The petitioner is a young man, but the level of violence is shocking and creates a situation where any sentence must deal with the fact that the petitioner is an extremely dangerous person. It should also be noted that the petitioner had a juvenile record that included narcotics and weapons convictions.
It appears that all mitigating factors were considered when the plea of the defendant was negotiated. There is no reason for a further reduction of this sentence. The sentence is neither disproportionate or inappropriate. The sentence is, therefore,
AFFIRMED.
Klaczak, J. Fasano, J. O'Keefe, J.
Klaczak, Fasano and O'Keefe, J's, participated in this decision.